DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This action is a response to the amendment filed by Applicant on 3/5/2021, which has been entered.  Claims 1-20 are pending for examination.

	As a result of the amendment, all objections and rejections are withdrawn and the case is in condition for allowance.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:

	United States Patent App. Pub. No. 2016/0200209 to Tabatowski-Bush et al., which discloses a circuit and method for battery leakage detection;
	United States Patent App. Pub. No. 2003/0193051 to Beech, which discloses measuring junction leakage;
	United States Patent No. 9,857,407 to Lu, which discloses a detection circuit and detection method for self-capacitance touch screen; and
	United States Patent No. 8,847,605 to Morita, which discloses a connection diagnostic apparatus for a ground fault detector.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "A method of measuring a leakage characteristic of a signal path, comprising . . . following the period of time, determining the leakage characteristic based on the parasitic capacitance and a rate of change in the second voltage on the signal path, where the leakage characteristic comprises a 
	in claim 11, "A system comprising . . . a control system configured . . . following the period of time, to determine the leakage characteristic based on a rate of change in the second voltage on the signal path, where the leakage characteristic comprises a measurement of an electrical parameter characterized by current or resistance that pulls the signal path towards ground,"
	in combination with all other limitations.

Claims 2-10 and 12-20 are allowed as being dependent on claims 1 and 10, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled clearly "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
3/27/2021